MEMORANDUM **
Cruz Regin-Lucano appeals from the 46-month sentence imposed following his guilty plea conviction for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291.
The parties agree that because the district court sentenced Regin-Lucano at a time when the United States Sentencing Guidelines were mandatory, a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), is appropriate.
REMANDED. MANDATE TO ISSUE FORTHWITH.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.